— Appeal from an order of the Supreme Court at Special Term, entered November 1, 1978 in Delaware County, which denied petitioner’s motion to stay arbitration. This is a proceeding pursuant to CPLR article 75 in which petitioner seeks an order staying arbitration of a grievance demanded by respondents. Respondent Ruth Laing had been a school nurse teacher employed by petitioner, but on May 18, 1977, the board of education abolished the position and created the new position of school nurse. The teachers association thereafter filed an improper practice charge with the Public Employment Relations Board complaining of petitioner’s "unilateral elimination” of the school nurse teacher position and the "sub-contracting” of unit work performed by such teacher to a nonunit position. However, following a prehearing conference with a PERB hearing officer, the pending charge was settled, and pursuant thereto, the board of education passed a resolution which stated that "the [school nurse] position shall be a part of the teaching unit for the purpose of negotiations under the provisions of the Civil Service Law.” The board set the salary for the new position at $3 per hour and appointed Laing to the position for a probationary term. Laing accepted the position, but in October, 1977, she filed a grievance which alleged that she "is a member of the bargaining unit and is being paid improperly”, and in its demand for arbitration, the association requested that the arbitrator order the school to pay Laing "her correct salary as stated in the contract”. The issue is whether the parties agreed to arbitrate *776disputes concerning the position of school nurse. Where, as here, arbitration is authorized under the Taylor Law (Civil Service Law, art 14), inquiry then turns to whether the parties did in fact agree in express, direct and unequivocal terms to submit their differences to arbitration (Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509, 511, 513). The arbitration clause herein defines a grievance, inter alia, as "any claimed violation, misinterpretation, misapplication or inequitable application of * * * this Agreement”, and is therefore "very broad” (Mineóla Union Free School Dist. v Mineóla Teachers Assn., 46 NY2d 568, 572; compare Board of Educ. v New Paltz United Teachers, 44 NY2d 890, 892, with Matter of South Colonie Cent. School Dist. [South Colonie Teachers Assn.] 46 NY2d 521, 525, 526). We reject petitioner’s argument that the collective bargaining pertains only to teachers and not to the position of school nurse. Although the agreement does refer to teachers and makes no provisions for school nurses, the board of education agreed in connection with the settlement of the improper practice charge to treat the position of school nurse as part of the teaching unit for the purpose of negotiations. Petitioner argues, nevertheless, that the parties did not intend to arbitrate the contractual rights of a school nurse, but only to negotiate. However, since petitioner recognized the school nurse position as being part of the teaching bargaining unit, we agree with Special Term that the holder of that position acquired the right to arbitrate. We have examined the remaining points raised in petitioner’s brief and find them unpersuasive. Accordingly, Special Term properly concluded that a valid agreement to arbitrate exists. Order affirmed, without costs. Mahoney, P. J., Greenblott, Mikoll and Herlihy, JJ., concur.